DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendments are used to correct informalities in Claim 11. See MPEP § 1302.04. The examiner’s amendments are consistent with the Applicant’s amendments made for Claim 20.
The application has been amended as follows: 
With regard to Claim 11, line 3, between “a plunger having” and “tip” add ---a---.
With regard to Claim 11, penultimate line, delete “that” from “and flows into the that at least one channel”.
Allowable Subject Matter
Claims 11-20 are allowed. Reasons for allowance are provided on Pages 3-7 of the Non-Final Office Action dated 16 March 2021.
Furthermore, Applicant provided in an IDS dated 10 June 2021 the Office Action for corresponding Chinese Application No. 201780089435.X, which identifies CN 105986993, corresponding to Yamamoto (US 2016/0274071), as reading on Claim 1 of the corresponding application. The English translation of the Chinese Office Action on 
However, this rationale based on the Yamamoto ‘071 patent application would not be suitable to read on the instant Claim 11. Claim 11 states in the last clause “at least the pump head of the pressurizing pump includes a cooling part formed by at least one channel connected with an outlet channel of the pump chamber, the cooling part is configured to cause the pump head to absorb heat of a mobile phase that is discharged from the pump chamber and flows into the at least one channel, and is provided to cool the mobile phase”. It is clear from the language of Claim 11 “a cooling part formed by at least one channel” that it is the at least one channel that functions as the cooling part, such that the cooling part is configured to cause the pump head to absorb heat of a mobile phase that is discharged from the pump chamber and flows into the at least one channel, and is provided to cool the mobile phase. This interpretation of Claim 11 is consistent with the instant specification, see for example [0048]-[0050].
For this reason, the cooling section of Yamamoto ‘071 as described in the Chinese Office Action with the refrigerant flow path 34 acting as the cooling part would not read on instant Claim 11. It is further noted that the refrigerant flow path 34 is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777